498 F.2d 1342
87 L.R.R.M. (BNA) 2256, 75 Lab.Cas.  P 10,385
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LORD INDUSTRIES, INC., Respondent.
No. 74-1128.
United States Court of Appeals, Sixth Circuit.
Argued June 20, 1974.Decided June 28, 1974.

Petition for Enforcement of an Order of the National Labor Relations Board.
Peter G. Nash, Gen. Counsel, John S. Irving, Deputy Gen. Counsel, Patrick Hardin, Associate Gen. Counsel, Elliott Moore Deputy Associate Gen. Counsel, Paul J. Spielberg, Thomas A. Woodley, Attys., National Labor Relations Board, Washington, D.C., on brief, for petitioner.
Cross, Wrock, Miller & Vieson, William A. Coughlin, Jr., Detroit, Mich., on brief, for respondent.
Before WEICK, PECK and McCREE, Circuit Judges.

ORDER

1
On consideration of the application for enforcement, the record, and arguments and briefs of counsel, we are of the opinion that there is substantial evidence to support the order of the Board, reported at 207 NLRB No. 69, which found that Respondent had violated sections 8(a)(1) and (3) of the Act.


2
It is therefore ordered that enforcement be granted and that the mandate of the Court issue forthwith.


3
In view of this disposition of the case we find it unnecessary for us to pass upon the motion for a protective order.